TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00033-CR


Paul Thomas Hughes, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 8495, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief on appeal was due February 6, 2012.  On May 23, 2012, the Court
notified appellant's counsel, Terrence W. Kirk, that appellant's brief was overdue.  Appellant has now
filed a motion requesting that the Court extend the time for filing appellant's brief to June 15, 2012.
We grant the motion for extension of time and order appellant to file a brief no later than June 15,
2012.  No further extension of time will be granted and failure to file the brief by June 15, 2012, will
result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules
of Appellate Procedure.
		It is ordered June 13, 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish